DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 – 6, 9 – 11, and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang Qiang CN 104853092 in view of De Bonet US Patent No. 5,819228.

Regarding claim 1 Zang Qiang discloses of Fig. 1 – 8, of applicant’s a storage device storing program instructions executable to perform operations of (paragraph 0163 the process of implementing the above embodiment method can be completed by a computer program to instruct related hardware, and the program can be stored in a computer readable storage medium for (paragraph 0047) a digital camera as a mobile device); obtaining a characteristic indication parameter of each of images (paragraph 0072 - 0073 pre-storing a plurality of photographed photographs corresponding to the user logo, and separately recording photographing parameters corresponding to the stored photographed photographs where the plurality of photographs are selected by the user such that obtaining by the user a characteristic indication parameter of each of images with recorded photographing parameters corresponding to the stored photographed image photographs); obtaining an operation instruction and classifying the images according to the operation instruction (paragraph 0072 – 0075 of the 

Zang Qiang further discloses of applicant’s determining whether a user satisfies with the images according to classifications of the images (paragraph 0075 the plurality of photographed photographs provided are presented to the user for preference selection, for example, can be set, like, dislike, good-looking, general, praise, stepping, etc., which can reflect the preference of the user such that the users preference selection for selecting images to be classified as like, dislike, good-looking, general, praise, stepping, etc. allows for a classification of the images with the user satisfaction with the images according to classifications of the images);  if determining that the user satisfies with the images, then adjusting an imaging parameter of a camera of the mobile terminal according to the characteristic indication parameters of the images such that the camera is capable of generating images that meet the user's demands (paragraph 0075 – 0087 the plurality of photographed photographs provided are presented to the user for preference selection, for example, can be set, like, dislike, good-looking, general, praise, stepping, etc., which can reflect the preference of the user. The shooting parameters of the favorite photos selected by the user are statistically calculated, and the range of the optimized shooting parameters can be 

Zang Qiang discloses a camera method that allows users to select stored imaged into classes such that each user can take images per the images with the shooting parameters corresponding to the user per the selected user classified images but does not expressively disclose a program instructions executable by a processor to perform operations;

De Bonet teaches a method of a program stored in memory is executed by a processor to perform image classification and retrieval. De Bonet teaches of Fig. 1 and 2, of applicant’s a program instructions executable by a processor to perform operations (column 11, line 7 – 16 in operation, once an incoming image is applied to system 220 and stored therein as part of an image database residing within memory 226 and 

Regarding claim 2 of the combination of Zang Qiang in view of De Bonet, De Bonet further teaches of applicant’s wherein the characteristic indication parameter comprises a peak signal-to-noise ratio (PSNR), a dynamic range, a resolution, a color accuracy, and an auto white balance error (AWB error) (column 12, line 6 – 67 each query image is first classified. During the course of doing so, a signature vector (for brevity hereinafter referred to as just a "signature"), such as signature 500, is fabricated for that image. Each axis in the color space for each image is classified by illustratively by different characteristics. Once a signature has been fabricated for all the query images, statistics are computed across all these signatures. The resulting statistics, which collectively describe all the query images, constitute an average signature vector and a variance vector for each color axis in the color space of the input image. Each individual element in the average and variance vectors are the average and variance, 

Regarding claim 3 of the combination of Zang Qiang in view of De Bonet, Zang Qiang further discloses of applicant’s wherein the program instructions is executable by the processor to further perform operations of (paragraph 0163 the process of implementing the above embodiment method can be completed by a computer program 

Regarding claim 4, claim 4 is rejected for being fully encompassed by the 

Regarding claim 5 of applicant’s  wherein the characteristic indication parameter comprises a peak signal-to-noise ratio (PSNR), a dynamic range, a resolution, a color accuracy, and an auto white balance error (AWB error). Claim 5 is rejected for the reasons found in rejected claims 2 and 4 above.

Regarding claim 6 of applicant’s wherein the step of classifying the images according to the operation instruction comprises: classifying the image into uploaded images, deleted images, satisfying images or unsatisfying images according to the operation instruction; and the step of determining whether the user satisfies with the images according to classifications of the images comprises: determining that the user satisfies with the images if the images are classified as the uploaded images or the satisfying images; and determining that the user does not satisfy with the images if the images are classified as the deleted images or the unsatisfying images. Claim 6 is rejected for the reasons found in rejected claims 3 and 4 above.

Regarding claim 9, claim 9 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 10 of applicant’s  wherein the characteristic indication parameter comprises a peak signal-to-noise ratio (PSNR), a dynamic range, a resolution, a color accuracy, and an auto white balance error (AWB error). Claim 10 is rejected for the 

Regarding claim 11 of applicant’s wherein the processor is further configured to execute the program instructions to perform operations of: classifying the image into uploaded images, deleted images, satisfying images or unsatisfying images according to the operation instruction; determining that the user satisfies with the images if the images are classified as the uploaded images or the satisfying images; and determining that the user does not satisfy with the images if the images are classified as the deleted images or the unsatisfying images. Claim 11 is rejected for the reasons found in rejected claims 3 and 9 above.

Regarding claim 14 of the combination of Zang Qiang in view of De Bonet, Zang Qiang further discloses of applicant’s further comprising: storing the characteristic indication parameter in the storage device (paragraph 0072 - 0073 pre-storing a plurality of photographed photographs corresponding to the user logo, and separately recording photographing parameters corresponding to the stored photographed photographs where the plurality of photographs are selected by the user), or updating the characteristic indication parameter to a cloud server.

Regarding claim 15 of applicant’s wherein the processor is configured to execute the program instructions to perform an operation of: storing the characteristic indication parameter in the storage device or updating the characteristic indication parameter to a cloud server. Claim 15 is rejected for the reasons found in rejected claims 14 and 9 

Regarding claim 16 of applicant’s wherein the program instructions are executable by the processor to perform an operation of: storing the characteristic indication parameter in the storage device or updating the characteristic indication parameter to a cloud server. Claim 16 is rejected for the reasons found in rejected claims 14 and 1 above.

Allowable Subject Matter

Claims 7 , 8, 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696